H. Brown, J.,
dissenting. It has long been a fundamental principle of Ohio law that a person is liable for the foreseeable injuries caused by his failure to exercise reasonable care. Cincinnati Riverfront Coliseum, Inc. v. McNulty Co. (1986), 28 Ohio St. 3d 333, 28 OBR 400, 504 N.E. 2d 415; Di Gildo v. Caponi (1964), 18 Ohio St. 2d 125, 47 O.O. 2d 282, 247 N.E. 2d 732; Gedeon v. East Ohio Gas Co. (1934), 128 Ohio St. 335, 190 N.E. 924. This rule has most frequently been expressed as a “duty” of reasonable care owed to the plaintiff by the defendant. While the existence of this duty is largely a question of law, and dependent on a variety of factors, fore*134seeability of the risk is the primary consideration. Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio St. 3d 75, 15 OBR 179, 472 N.E. 2d 707; Sams v. Englewood Ready-Mix Corp. (1969), 22 Ohio App. 2d 168, 51 O.O.2d 315, 259 N.E. 2d 507. A reasonably foreseeable risk of injury is created when an individual induces another to drink liquor, knowing that the amount of consumption will produce intoxication and that the intoxicated person will be operating a motor vehicle.
In the present case, the appellant offered one hundred dollars to a man if the man could drink ten shots of whiskey in rapid succession. The man did so,' then got into his car and drove it into the side of a string of railroad cars at a railroad crossing.
Under these facts, it borders on the ludicrous to fit the appellant into the niche of “social provider” as the majority has done in order to reach its decision.
There is no need to fit this case within the framework of the liquor sales laws. To do so only leads to confusion. Under long-established principles of common law, liability should fall on one who knowingly induces the intoxication of another under conditions involving a reasonably foreseeable risk of harm. Other courts have recognized this position. See Coulter v. Superior Ct. of San Mateo Cty. (1978), 21 Cal. 3d 144, 145 Cal. Rptr. 534, 577 P. 2d 669; Brockett v. Kitchen Boyd Motor Co. (1968), 264 Cal. App. 2d 69, 70 Cal. Rptr. 136; Coffman v. Kennedy (1977), 74 Cal. App. 3d 28, 141 Cal. Rptr. 267; Linn v. Rand (1976), 140 N.J. Super. 212, 356 A. 2d 15; Wiener v. Gamma Phi Chapter of Alpha Tau Omega Fraternity (1971), 258 Ore. 632, 485 P. 2d 18; see, also, Annotation, Common-Law Right of Action for Damage Sustained by Plaintiff in Consequence of Sale or Gift of Intoxicating Liquor or Habit-Forming Drug to Another (1980), 97 A.L.R. 3d 528, 566-572.
Such an approach avoids the need to wrangle over the definition of “sale,” the scope of duty owed by the proprietor of a commercial establishment, and the issues which are raised by interpretation of the Dram Shop Act.
I especially take issue with the majority when it acknowledges the statistics relating to vehicular accidents and injuries occasioned by the consumption of alcohol, but concludes that such is a concern for the legislature rather than the courts.
We are dealing here with principles of the common law of torts, the traditional domain of the courts. I see no reason to abdicate our responsibility under the guise of a let-the-legislature-do-it philosophy.
Douglas, J., concurs in the foregoing dissenting opinion.